Citation Nr: 0014783	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right elbow disorder.  



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
October 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO).  

In November 1995 the RO declined to reopen the claims of 
service connection for right thumb and right elbow disorders.  
In January 1998 the Board remanded the case to afford the 
veteran a personal hearing.  In October 1998, the Board 
remanded the case to afford the veteran another opportunity 
to appear at a personal hearing before a traveling member of 
the Board.  In February 1999 the veteran was afforded a 
personal hearing before the undersigned Board member.  

In a May 1999 decision the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a right thumb disorder.  In May 
1999, pursuant to 38 U.S.C.A. § 5103(a) and in conjunction 
with the VA obligation to notify a veteran of evidence that 
should be submitted to support a claim, the Board remanded 
the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a right elbow disorder. 

On a VA Form 21-22 dated March 16, 2000, the veteran 
designated The American Legion as his representative.   The 
American Legion, however, refused to accept the appointment 
and so notified the veteran by letter dated March 30, 2000. 


FINDINGS OF FACT

1.  A rating decision in January 1988 denied the claim of 
service connection for a right elbow disorder.  

2. The evidence submitted since the January 1988 rating 
decision is cumulative and redundant of previously 
considered evidence.

CONCLUSION OF LAW

Evidence submitted since the January 1988 rating decision 
which denied entitlement to service connection for a right 
elbow disorder is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§  5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that in May 1975 the veteran 
received treatment for right elbow pain.  A physical 
examination revealed that rang of motion of the right elbow 
was within normal limits and there was no swelling or 
discoloration.  The diagnostic assessment was questionable 
muscle sprain or tendon.  Heat and exercise were planned and 
the veteran was returned to duty.  The service discharge 
physical examination records are negative for any complaints 
or findings referable to the right elbow.  

VA medical records dated in March 1976 reveal that the 
veteran reported a history of an injury to the right elbow 
that was sustained when he fell on some rocks during service.  
He reported difficulty in extending his right forearm.  An X-
ray of the right elbow was normal.  A same day clinical entry 
reported that the veteran had an "infection" on the right 
elbow; pain in the radial head of the right radius.  It was 
reported that right elbow X-rays showed some spurring of the 
radial head and epicondyle.  The diagnosis was right elbow 
problems.  

Received in January 1977 was a physical examination request 
form from the veteran's period of military service, dated in 
September 1975.  The physical examination request was for the 
right elbow.  It was reported that the veteran had a history 
of a traumatic elbow injury, and that he had reported that he 
was unable to fully extend his arm.  

A medical record dated in May 1977 revealed that the veteran 
received treatment for a right arm injury that occurred 
during service in 1975.  He complained of decreased strength 
in the right arm.  The physical examination revealed full 
range of motion of the right elbow.  There was full painless 
range of motion.  Subsequent to an evaluation of the right 
thumb, not the right elbow, it was reported that there was no 
gross abnormality.  An X-ray of the right elbow revealed no 
abnormality.  

In a June 1986 statement from a private physician it was 
reported that the veteran indicated that he had sustained an 
injury to his right elbow and thumb when he fell from a pole 
11 years previously.  It was stated that he had pain in his 
right elbow when held objects for a prolonged period and when 
he lifted objects repeatedly.  A physical examination 
described range of motion of the right elbow as 10 degrees to 
about 135 to 140 degrees flexion.  It was stated that the 
veteran lacked 10 degrees full extension.  There was full 
pronation and supination.  There was slight tenderness over 
the right lateral epicondyle.  It was reported that X-rays of 
the right elbow were normal.  The pertinent diagnostic 
impression was:  Probable old radial head fracture of the 
right elbow causing slight limitation of motion; old ulnar 
collateral ligament injury to the right thumb causing 
decreased pinch strength.  It was noted that the decreased 
pinch strength could be causing some referred elbow pain.  It 
was also stated that the veteran sustained an injury during 
service that was a service-related injury.  The examiner 
indicated that he did not see any significant problems for 
the veteran's elbow and that although the veteran had lateral 
epicondylitis he had functional range of motion and no loose 
bodies.  

In a September 1986 rating decision the RO declined to reopen 
the veteran's claim of service connection for a right elbow 
disorder.  It was indicated that the evidence of record did 
not substantiate the claim that the veteran sustained an 
injury during service. 

The veteran attempted to reopen his claim in December 1987.  
In January 1988 the veteran was informed that new and 
material evidence was required to reopen this claim.  The 
veteran did not file a timely notice of disagreement or 
substantive appeal and the rating decision became final.  
Since the January 1988 rating determination additional 
evidence has been received.  

VA and private clinical records dated from December 1990 
through September 1992 show that the veteran received 
treatment for unrelated medical problems.  A September 1992 
VA general medical examination report revealed that the 
veteran sustained an injury to the right elbow in 1975.  No 
pertinent physical findings were offered.  February 1993 
through July 1994 medical records, including those used in a 
Social Security Administration determination, reveal that the 
veteran received treatment for unrelated medical problems.  

Received in October and November 1994 were previously 
considered service records, along with private medical 
records dated in August 1994.  In the August 1994 clinical 
records the veteran's complaints of right elbow pain of 20 
years duration were reported.  Moderate decreased range of 
motion was reported.  The diagnostic impression was right 
elbow/thumb pain, chronic; probable 
osteoarthritis/degenerative joint disease; consider 
gout/rheumatoid arthritis.  An X-ray of the right elbow 
revealed a normal study.  

VA and private medical records through April 1996, reveal 
treatment primarily for unrelated medical problems.  Some 
previously considered medical records were received in 1996.  

In an April 1996 statement, a private orthopedist reported 
the veteran's complaints of right elbow pain and limitation 
of motion.  It was indicated that there were degenerative 
changes in the right elbow involving limitation of motion.  
Previously considered service medical records and private 
medical records dated in May 1986 were received in May 1996.  

At a personal hearing held at the RO in May 1997 the veteran 
testified that during service he fell about 20 feet onto his 
right elbow.  He reported that he received treatment for the 
injury during service.  The veteran testified that since 
service he had pain and limitation of motion in his right 
elbow.  He stated that at discharge from service he informed 
medical personnel that he was unable to extend his elbow. 
A personal hearing was held at the RO before a member of the 
Board in February 1999.  The veteran testified that the 
injury to the right elbow occurred when he to climbed a tree 
during his duties as a field wireman and he fell.  He stated 
that the right elbow was painful and swollen during service.   
The veteran testified that a physician had informed him that 
his (right elbow) problems were related to the service 
incident.  

Received in December 199 were previously considered service 
and private medical records.  A statement from a private 
physician dated in December 1999 revealed that the veteran 
complained of right elbow pain.  It was indicated that the 
veteran continued with difficulty extending and flexing the 
(right) elbow and pain and tenderness over the olecranon.  


Analysis

The January 1988 rating decision that denied the veteran's 
claim of entitlement to service connection for a right elbow 
disorder is the last disallowance of his claim, in the 
absence of a timely filed appeal.  Pursuant to 38 U.S.C.A. 
§ 7105(c), a final decision by the RO may not thereafter be 
reopened and allowed.  To reopen a claim there must be "new 
and material evidence" that is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108.  Therefore, once an RO decision becomes final under 
§ 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or readjudicated by 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991).  In essence, 
the veteran's claim of service connection may only be opened 
if he submits new and material evidence.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative new redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  
First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  
Second, if new and material evidence has been presented, then 
immediately upon reopening the claim, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming the credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled. 

The Board determines that the evidence that has been received 
primarily consists of records, including clinical data, 
unrelated to his claim.  This evidence is purely cumulative 
evidence.  The evidence also includes post-service treatment 
for right elbow symptoms, including pain and limitation of 
motion of the elbow.  In addition there is medical evidence 
that suggests the veteran has degenerative changes of the 
right elbow.  This evidence has not been considered 
previously.  However, medical evidence available at the time 
of the January 1988 rating denial also revealed evidence of 
degenerative changes of the right elbow, later refuted by X-
ray findings as is the case in the additionally submitted 
evidence.  In essence, the entire additional evidence, to 
include personal hearing testimony which has been considered, 
to the extent it is relevant, is essentially redundant and 
cumulative of previously considered evidence. 

Because the claim has not been reopened, a determination 
regarding whether the veteran's claim is well grounded is not 
necessary.  Even on the assumption, however, that the 
evidence was new and material, the record as amplified 
contains no competent evidence which etiologically links the 
right elbow disorder to the veteran's period of service. 


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a right elbow 
disorder, and the appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeal

 



